            IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JOHN JULIUS JOHNSON,

         Petitioner,

v.                                          Case No. 3:19cv122-LC/CAS

ADDISON SUMMERS, Warden,
Holmes Correctional Institution,

         and

MARK S. INCH, Secretary,
Florida Department of Corrections,

         Respondents.
                                      /

                                   ORDER

         This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge dated September 19, 2019 (ECF No. 13), that

Respondent’s motion to dismiss (ECF No. 11) be granted and the petition

for writ of habeas corpus (ECF No. 6), filed pursuant to 28 U.S.C. § 2254,

be dismissed without prejudice. The parties have been furnished a copy

of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant 28 U.S.C. § 636(b)(1). No objections have been

filed.
                                                                Page 2 of 2

     Having considered the Report and Recommendation, I have

determined it should be adopted.

     Accordingly, it is now ORDERED as follows:

     1. The Report and Recommendation (ECF No. 13) is adopted and

incorporated by reference in this order.

     2. The Clerk shall enter judgment stating, “Respondent’s motion to

dismiss (ECF No. 11) is GRANTED and the petition for writ of habeas

corpus (ECF No. 6) is DISMISSED. Any certificate of appealability is

DENIED and leave to appeal in forma pauperis is also DENIED.”

     3. The Clerk shall close the file.

     DONE AND ORDERED on this 21st day of October, 2019.


                             s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv122-LC/CAS
